Citation Nr: 0514463	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2004 rating decision in 
which the RO denied the veteran a rating higher than 50 
percent for his service-connected PTSD, and also denied the 
veteran's claim for a TDIU.  The veteran filed a notice of 
disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) later in October 2004.  In 
February 2005, the veteran filed a substantive appeal (via a 
type-written statement).  

In March 2004, the veteran withdrew his appeal as to his 
petition to reopen his claim for service connection for 
splenectomy.  

In April 2005, a Deputy Vice-Chairman of the Board granted a 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  

The Board's decision on the veteran's claim for a rating 
higher than 50 percent for his service-connected PTSD is set 
forth below.  The veteran's claim for a TDIU is addressed in 
the remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for a rating higher than 50 
percent for PTSD has been accomplished.  

2.  The veteran's PTSD is manifested by intrusive thoughts, 
depression, anxiety, sleep disturbance, decrease interest or 
motivation in activities, hyperarousal, startled response, as 
well as irritability; these symptoms are reflective of no 
more than occupational and social impairment with reduced 
reliability and productivity.  

CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal for a rating higher than 50 
percent for PTSD has been accomplished.  

In this respect, through a March 2004 notice letter and an 
October 2004 SOC, in addition to a January 2005 supplemental 
SOC (SSOC), the RO notified the veteran of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  In addition, the 
veteran was requested to submit any evidence in his 
possession that would help support his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements are met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the June 2004 rating action on appeal.  In 
any event, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the October 2004 SOC, and the January 
2005 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  Furthermore, 
in the March 2004 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claim.  After the notice letter, SOC, and SSOC, the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  Identified treatment records from the VA 
Medical Center (VAMC) in Providence, Rhode Island have been 
associated with the claims file.  While the veteran has been 
noted in VA treatment records to have received treatment at a 
private medical facility identified as Harvard Pilgrim 
Health, he has not provided the RO the necessary release to 
allow for them to obtain pertinent treatment records from the 
facility.  Furthermore, the veteran has not submitted for 
consideration any treatment records from Harvard Pilgrim 
Health.  The Board also notes that the RO arranged for the 
veteran to undergo a VA examination in April 2004, with 
respect to his claim for an increase for PTSD, the report of 
which is of record.  Significantly, neither the veteran nor 
his attorney has identified, and the record does not 
otherwise indicate, existing evidence pertinent to the claim 
for a rating higher than 50 percent for PTSD that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding at this juncture with 
a decision on the claim for a rating higher than 50 percent 
for PTSD on appeal.  

II.  Background

A review of the evidence reflects that a February 2003 
treatment record notes the veteran's diagnosis of PTSD and a 
physician's assignment a Global Assessment of Functioning 
(GAF) score of 55.  A July 2003 treatment record notes the 
veteran's denial of flashbacks, nightmares, and 
hypervigilance, although he was distressed by particular 
memories of his combat experiences.  He denied depressed 
mood, and there was no evidence of psychosis.  The veteran 
reported that he and his spouse spent most of their time with 
their children and grandchildren, and they had plans to host 
their granddaughter's wedding.  The physician noted that the 
veteran's PTSD was stable with few symptoms, and assigned a 
GAF score of 55.  

A November 2003 treatment record notes the veteran's report 
that he had been doing well, and he denied any significant 
PTSD symptoms.  The veteran reported that his granddaughter's 
wedding had gone well, and that he and his spouse were 
planning a 10-day trip to Florida.  He additionally reported 
that he was sleeping well, but continued to have intrusive 
memories of his combat service.  

A February 2004 treatment note reflects the veteran's denial 
of depression, anxiety, as well as suicidal or homicidal 
ideation.  The veteran's daughter, who accompanied him to the 
medical appointment, reported that the veteran was more 
depressed and anxious than he admitted.  

Later in February 2004, the veteran filed a claim for a 
higher rating for his service-connected PTSD.  

The report of an April 2004 VA examination reflects a report 
from the veteran's spouse that the veteran tended to minimize 
his PTSD symptoms.  She indicated that the veteran sat around 
watching television almost all the time, and had a very 
difficult time with symptoms of PTSD.  The veteran 
acknowledged that what his spouse was contending was true.  
On evaluation, the veteran was alert and oriented in all 
spheres; grooming and hygiene were both good; thoughts were 
logical and goal directed; and speech was within normal 
limits for rate, rhythm, and content.  Additionally, the 
veteran's mood appeared depressed, and his affect was 
congruent with this and reactive.  The veteran reported that 
he was isolated and withdrawn, and that he was having a 
problem being interested in activities.  The veteran's memory 
and concentration were noted as appearing adequate, there 
were no indications of hallucinations or delusional ideation, 
psychomotor activity appeared within normal limits, and the 
veteran's eye contact was good and rapport was achieved.  

The examiner's impression was severe PTSD and dysthymic 
disorder, which was noted as causing significant occupational 
and social impairment.  The examiner reported that the 
veteran's relationship with his spouse suffered greatly, the 
veteran was unable to pursue activities for any length of 
time, and that the veteran had great difficulty interacting 
with others for any length of time because of increased 
hyperarousal and irritability.  The examiner assigned a GAF 
score of 50.  

A July 2004 treatment record reflects that since the veteran 
had stopped taking a particular psychotropic medication, he 
had more energy, improved mood, and improved gait.  The 
veteran's spouse indicated that she had noticed that the 
veteran smiled more often.  In addition, the veteran reported 
his mood and appetite were good, concentration was fair but 
stable, interests were intact, and there were no current 
nightmares.  The veteran reported that he had recently 
attended an awards ceremony, which recognized him for his 
service during the war, and had felt very good about the 
event.  On clinical evaluation, the veteran's speech was 
normal in rhythm and rate and appropriate.  The veteran's 
mood was fine and his affect was full range, mood congruent, 
reactive and appropriate.  There were no delusions readily 
identified, no paranoia, no obsessions or hallucinations, or 
was there suicidal or homicidal ideation/intent.  The 
veteran's insight and judgment were noted as good and his 
cognitive ability reported intact.  The examiner noted that 
the veteran's PTSD was currently stable with few complaints 
of symptoms at the present.  The examiner diagnosed PTSD and 
assigned a GAF score of 55.  

A January 2005 treatment note reflects the veteran's 
continued report that since he stopped taking a prescribed 
medication, he had more energy, improved mood, and improved 
gait.  The veteran reported that his mood was good, he had 
interest in his family, his concentration was fair but 
stable, however he still continued to ruminate about his 
finances.  The veteran also reported that he currently had no 
nightmares or flashbacks, no suicidal or homicidal ideation, 
or perceptional abnormalities.  On clinical evaluation, the 
veteran's appearance and hygiene were good, speech was of 
normal rate and rhythm, and mood was good although mildly 
anxious during the session.  In addition, the veteran's 
affect was full range; mood congruent, reactive, and 
appropriate; and thought content normal without delusions, 
paranoia, or suicidal or homicidal ideation.  The veteran's 
insight and judgment were also good and his cognitive ability 
noted as intact.  The examiner diagnosed PTSD and assigned a 
GAF score of 55.   

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has assigned the current 50 percent rating for PTSD 
under Diagnostic Code 9411 (pertinent to diagnoses of PTSD).  
However, the actual rating criteria for evaluating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula set forth in 38 C.F.R. 
§ 4.130.  

Pursuant that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

In this case, the April 2004 examiner reported that the 
veteran's PTSD caused significant social and occupational 
impairment and diagnosed the veteran with severe PTSD and a 
dysthymic disorder.  He assigned a GAF score of 50.  During 
the examination, the examiner noted that the veteran's mood 
appeared depressed, and the veteran reported being isolated 
and withdrawn.  Later mental health evaluations of the 
veteran in July 2004 and January 2005, however, reflected 
that the veteran had more energy and his mood had improved.  
The veteran's spouse indicated that the veteran smiled more 
often.  Moreover, the most recent evaluations of the veteran 
in both July 2004 and January 2005 did not culminate in any 
findings of severe psychiatric symptoms, and the examiners 
assigned GAF scores of 55.  

Considering such evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity--consistent with a 
50 percent rating.  The symptoms associated with the 
veteran's PTSD-primarily, intrusive thoughts, depression, 
anxiety, sleep disturbance, decrease interest or motivation 
in activities, hyperarousal, startled response, and 
irritability-do not meet the criteria for at least the next 
higher, 70 percent, rating.  A 70 percent rating requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's current psychiatric disability.  

As noted above, in a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco, 7 Vet. App. at 58.  Here, while the Board has 
considered the findings from the April 2004 VA examination, 
as well as the reports of the veteran's family regarding the 
veteran's underreporting of his symptoms, the more recent 
evidence clearly establishes that the veteran's present PTSD 
symptoms do not result in a rating higher than 50 percent.  
In particular, the clinical findings reported in July 2004, 
which were reported very soon after the April 2004 
examination and are in direct conflict with findings reported 
at that time, are consistent with clinical findings made many 
months later in January 2005.  Furthermore, such findings are 
consistent with findings reported in VA clinical records 
beginning in February 2003, in which the veteran did not have 
significant PTSD symptoms.  

The Board also notes that any disturbances of motivation or 
mood that may be associated with a dysthymic disorder, or any 
symptoms of nightmares, sleep disturbance, and flashbacks 
complained of by the veteran are more characteristic of the 
criteria for the 50 percent rating.  The current medical 
evidence simply does not reflect such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, or has the veteran's speech been intermittently 
illogical, obscure, or irrelevant.  Also, the veteran has not 
been noted to exhibit near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; or to experience impaired 
impulse control (such as unprovoked irritability with periods 
of violence) or spatial disorientation; nor has he been found 
to neglect his personal appearance and hygiene.  Furthermore, 
the veteran's symptomatolgy did not include difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and/or an inability to establish and 
maintain effective relationships.  

Therefore, as the criteria for the next higher, 70 percent, 
rating, are not met, it logically follows that the criteria 
for the maximum 100 percent rating likewise are not met.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board also points out that none of the GAF scores 
assigned in this case provides a basis for assignment of more 
than the current 50 percent evaluation.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that on evaluation of the veteran in 
February, July, and November 2003, each examiner assigned a 
GAF score of 55.  The report of an April 2004 VA examination 
noted an assigned GAF score of 50.  In July 2004 and January 
2005, the veteran was again assigned GAF scores of 55. 

 According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of severe symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  

The Board finds that the GAFs of 55, predominantly assigned 
during the time frame pertinent with this appeal, are 
reflective of even less impairment than contemplated by the 
current 50 percent rating; clearly then, such scores provide 
no basis for any higher rating.  As indicated above, that the 
clinical evaluations of the veteran in February, July, and 
November 2003 note few symptoms of PTSD, and the disability 
was reported as stable.  In April 2004, the veteran's 
symptoms were noted to have worsened.  Clinical findings 
reported at that time indicated a greater degree of 
psychiatric impairment than was objectively reflected in the 
veteran's treatment reports prior to the April 2004 
examination.  However, the subsequent evaluations of the 
veteran in July 2004 and January 2005, again noted few 
symptoms of PTSD.  

Thus, while the GAF of 50 assigned in April 2004 suggests, 
perhaps, even greater impairment than contemplated in the 
current 50 percent raring, in this case, the VA treatment 
records do not reflect suicidal ideation, severe obsessional 
rituals, or that the veteran has no friends, symptoms that, 
per the DSM-IV, are generally indicative of a GAF score 
between 41-50.  The Board also notes that during the April 
2004 examination, the veteran was described as being 
withdrawn and isolative, and that he sat all day and stared 
out the window.  In July 2004, according to the veteran's 
spouse, the veteran was smiling more often, and he was noted 
to have attended an awards ceremony that recognized him for 
his service during the war.  The veteran reported that he had 
felt very good about the event.  In January 2005, the veteran 
reported that his mood was good and that he had interest in 
his family.  

The Board also points out that, according to the DSM-IV, a 
GAF score is based on the clinician's judgment of the 
individual's overall level of functioning.  In this case, the 
April 2004 examiner noted an Axis I diagnosis of chronic, 
severe, PTSD; as well as an additional Axis I diagnosis of 
dysthymic disorder.  Thus, the GAF of 50 assigned in April 
2004, appears to take into account not just the veteran's 
service-connected PTSD but also his dysthymic disorder, which 
was not noted as being associated with the veteran's PTSD.  
Interestingly, the Board notes that the reports of evaluation 
of the veteran's condition in July 2004 and January 2005 do 
not reflect any diagnosis of dysthymic disorder.  

Therefore, while the Board has taken into consideration the 
relevant evidence during the time period pertinent to the 
claim for increase, to include the assigned GAF scores, the 
lack of a consistent pattern of worsening of the veteran's 
reported symptoms precludes a rating higher than 50 percent.  

Under these circumstances, the Board determines that the 
claim for rating higher than 50 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

A rating higher than 50 percent for PTSD is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for a TDIU on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision on the veteran's claim.  In this case, 
the Board finds that further evidentiary development of the 
claim is necessary.  

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2004).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). 

The disabilities for which the veteran currently has 
compensable ratings are post-traumatic stress disorder (PTSD) 
(rated as 50 percent disabling), bilateral defective hearing 
(rated as 10 percent disabling), tinnitus (rated as 10 
percent disabling), external hemorrhoids (rated as 
noncompensable/0 percent disabling), left varicocele (rated 
as noncompensable), and residuals of malaria (rated as 
noncompensable).  The veteran's combined disability rating is 
60 percent.  Thus, he does not meet the minimum TDIU 
percentage requirements because his service-connected 
disabilities constitute a total disability of less than 70 
percent.  38 C.F.R. § 4.16(a).  

However, as entitlement to a total rating, on an extra-
schedular basis, may nonetheless be established, in 
exceptional cases, when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)), consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.  However, the 
Board finds that the pertinent medical evidence currently of 
record is insufficient to decide that question.  

In April 2004, a Providence VAMC staff psychologist noted 
that the veteran had significant social and occupational 
impairment due to his service-connected PTSD.  The examiner 
assigned a GAF score of 50, but did not otherwise note any 
further findings or conclusions regarding the veteran's 
employability.  In a November 2004 Individual Unemployability 
Assessment from Carl Barchi, M. Ed., a vocational specialist, 
the veteran was determined as being unable to make 
substantial use of the skills he had learned in his work as 
an automobile insurance adjuster.  It was also noted that if 
the veteran attempted to return to work he would be 
substantially disabled by his PTSD symptoms, such as hyper-
agitation, startled response, nightmares, flashbacks, and 
sleeplessness.  Mr. Barchi indicated that the symptoms 
inevitably would result in diminished concentration, poor 
productivity, tardiness and absence, all of which would be 
detrimental to continued employment.  Mr. Barchi reported 
that the veteran was unable to engage in any substantial 
gainful employment.  

While both the opinions of the VA examiner and Mr. Barchi are 
evidence in favor of the veteran's claim for a TDIU, it is 
not apparent that either the examiner or Mr. Barchi 
considered all the evidence of record in reaching their 
conclusions.  Additional evidence has been associated with 
the claims file following both opinions that has a bearing on 
the veteran's claim, which neither the VA examiner or Mr. 
Barchi has fully considered or commented on, i.e., the most 
recent psychiatric evaluations in July 2004 and January 2005, 
noting the veteran's improved psychiatric condition.  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297.  

Therefore, under these circumstances, the Board finds that 
the veteran should undergo further VA examination, by a 
psychiatrist, to obtain a medical opinion as to whether he is 
rendered unemployable as a result of his service-connected 
PTSD, either alone or in concert with other service-connected 
disabilities.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to the scheduled 
examination, without good cause, will result in a denial of 
the claim (a TDIU claim is considered a claim for increase).  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for a TDIU 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a TDIU 
remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable it to obtain any additional 
evidence not currently of record that 
pertains to his claim for a TDIU.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include 
psychological testing, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical  
principles, as to whether it is at least 
as likely as not that the veteran's PTSD, 
either alone, or in concert with other 
service-connected disabilities (bilateral 
hearing loss, tinnitus, external 
hemorrhoids, left varicocele, and 
residuals of malaria) render(s) him 
unable to obtain or retain substantially 
gainful employment.  In rendering the 
requested opinion, the psychiatrist 
should specifically consider and discuss 
the significance, if any, of the 
assessments from the April 2004 VA 
examiner, and Mr. Barchi's November 2004 
Individual Unemployability Assessment, in 
light of the other evidence of record.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, 
in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b).  Otherwise, the RO should 
consider all pertinent evidence and legal 
authority in adjudicating the claim.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as  clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


